EXHIBIT 10.1

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: (630) 218-4935

www.inlandgroup.com

REVISED December 3, 2009




Seller or Beneficiary of the Titleholding Trust (Seller)

or Holder of the Power of Direction

c/o Mountain High Real Estate Advisors (Broker)

Attn: Rob Galanis

360 East 4500 South Suite #7

Salt Lake City, UT 84107




Re:   Draper Crossing Phase I

Draper, Utah




Dear Mr. Galanis:

This letter represents this corporation’s offer to purchase the Draper Crossing
Phase I Shopping Center with 166,845 net rentable square feet, situated on
approximately ____ acres of land, located at 62-64 East 12300 South, Draper,
Utah.

The above property shall include all the land and buildings and common
facilities, as well as all personalty within the buildings and common areas,
supplies, landscaping, equipment, and any other items presently used on the site
and belonging to owner, and all intangible rights relating to the property.

1.

The total purchase price shall be $24,000,000 cash, plus or minus prorations,
with no mortgage contingencies, to be paid at closing 45 business days following
the acceptance of this agreement (see Paragraph 10).

Purchaser shall purchase the properly subject only to one non-recourse first
mortgage having a current balance of $14,771,737.00 (February 1, 2010) with a
monthly principal and interest payment of $111,737.00 which is an annualized
principal and interest payment of $1,340,844.00, an interest rate of 7.33%, a 25
year term, a 25 year amortization and maturing on December, 2011.

The first mortgagees shall approve this transaction and shall approve Inland and
Inland Diversified Real Estate Trust, Inc., Inland’s nominee and Inland’s
affiliate’s subsequent ownership without recourse to any. Any fees or expenses
incurred in obtaining said approvals shall be paid by Seller. Said first
mortgages shall be current and without default at closing and any and ail
existing reserves and impounds, including replacement reserves, for said
financing shall be purchased by Purchaser at closing.

The balance of $9,228,263 plus or minus prorations, shall be paid in cash to
Seller at dosing with it being understood that Purchaser’s equity shall not
exceed $9,228,263 plus or minus prorations.





2.

Seller represents and warrants (to the best of the Seller’s knowledge), that the
above referenced property is leased to the tenants described on Exhibit A on
triple net leases covering the building and all of the land, parking areas,
reciprocal easements and REA/OEA agreements (if any), for the entire terms and
option periods. Any concessions given to any tenants that extend beyond the
closing day shall be settled at closing by Seller giving a full cash credit to
Purchaser for any and all of those concessions.

3.

Seller warrants and represents (to the best of the Seller’s knowledge), that the
property is free of violations, and the interior and exterior structures are in
a good state of repair, free of leaks, structural problems, and mold, and the
property is in full compliance with Federal, State, City and County ordinances,
including ADA compliance, environmental laws and concerns, and no one has a
lease that exceeds the lease term stated in said leases, nor does anyone have an
option or right of first refusal to purchase or extend, nor is there any
contemplated condemnation of any part of the property, nor are there any current
or contemplated assessments.

4.

Seller warrants and represents (to the best of the Seller’s knowledge), that
during the term of the leases the tenants and guarantors are responsible for and
pay all operating expenses relating to the property on a prorata basis,
including but not limited to, real estate taxes, REA/OEA agreements, utilities,
insurance, ail common area maintenance, parking lot and the building, etc.  

Prior to closing, Seller shall not enter into or extend any agreements without
Purchaser’s approval and any contract presently in existence not accepted by
Purchaser shall be terminated by Seller. Any work presently in progress on the
property shall be completed by Seller prior to closing.

5.

Ten (10) days prior to closing Seller shall furnish Purchaser with estoppel
letters acceptable to Purchaser from all tenants, guarantors, and parties to
reciprocal and/or operating easement agreements, if applicable.

6.

Seller is responsible for payment of any leasing brokerage fees or commissions
which are due any leasing brokers for the existing leases stated above or for
the renewal of same.

7.

This offer is subject to Seller supplying to Purchaser prior to closing a
certificate of insurance from the tenants and guarantors in the form and
coverage acceptable to Purchaser for the closing.

8.

Seller shall deliver to Purchaser within five (5) days of execution of this
Agreement, copies of all previous, existing environmental reports for the
Property. This offer is subject to Purchaser obtaining, prior to Closing, a
Phase I environmental report which must meet the ASTM E-1527-05 standard,
fulfill the Government AAI ruling requirements, and be acceptable to Purchaser,
and paid for by Purchaser at a cost not to exceed $3,000.00.

9.

The above sale of the real estate shall be consummated by conveyance of a
special warranty deed from Seller to Purchaser’s designee, with the Seller
paying any city, state, or county transfer taxes for the closing, and Seller
agrees to cooperate with Purchaser’s lender, if any, and the money lender’s
escrow.

10.

The closing shall occur through Chicago Title & Trust Company, in Chicago,
Illinois with Nancy Castro as Escrowee, 45 business days following acceptance of
this agreement, at which time title to the above property shall be marketable;
i.e., free and clear of all liens, encroachments and encumbrances, and an ALTA
form B owner’s title policy with complete extended coverage and required
endorsements, waiving off all construction, including 3.1 zoning including
parking and loading docks, and insuring all improvements as legally conforming
uses and not as non-conforming or conditional uses, paid by Seller, shall be
issued, with all warranties and representations being true now and at closing
and











surviving the closing, and each party shall be paid in cash their respective
credits, including, but not limited to, security deposits, rent and expenses,
interest in arrears with a proration of real estate taxes based (at Purchaser’s
option) on the greater of 110% of the most recent bill or latest assessment, or
the estimated assessments for 2009 and 2010 using the Assessor’s formula for
these sales transactions, with a later reproration of taxes when the actual
bills are received. At closing, no credit will be given to Sellers for any past
due, unpaid or delinquent rents.

11.

This offer is subject to the property being 100% occupied at the time of
closing, with all tenants occupying their/space, open for business and paying
full rent, CAM, real estate taxes and insurance current, except for space 160C,
which is 1,509 square feet.

12.

Seller shall deliver to Purchaser within five (5) days of execution of this
Agreement, copies of  any previous appraisals for the Property. This offer is
subject to Purchaser obtaining, prior to Closing, an updated appraisal, which
must be acceptable to Purchaser; all at Purchaser’s cost, not to exceed
$4,000.00.  

13.

Neither Seller (Landlord) or any tenant and guarantor shall be in default on any
lease or agreement at closing, nor is there any threatened or pending
litigation.

14.

Seller warrants and represents that he has paid all unemployment taxes to date.

15.

Prior to closing, Seller shall furnish to Purchaser copies of all guarantees and
warranties which Seller received from any and all contractors and
sub-contractors pertaining to the property. This offer is subject to Purchaser’s
satisfaction that all guarantees and warranties survive the closing and are
assigned and transferred to Purchaser at Closing.

16.

Seller shall be responsible for payment of a real estate brokerage commission,
as per their agreement, to Mountain High Real Estate Advisors. Said commission
shall be paid through the closing escrow.  

17.

Fifteen (15) days prior to closing, Seller must provide the title as stated
above and a current Urban ALTA/ACSM spotted survey, paid by Seller, in
accordance with the minimum standard detail requirements for ALTA/ACSM Land.
Title surveys jointly established and adopted by ALTA and NSPS in 2005 and
includes all outlots and all Table A optional survey responsibilities and
acceptable to Purchaser and the title company.

18.

Seller agrees that prior to closing it shall put all vacant spaces into rentable
condition and ready for a new tenant to occupy immediately in accordance with
all applicable laws, codes, etc., including all requirements for a certificate
of occupancy for said space.

19.

Seller agrees to immediately make available and disclose all information that
Purchaser needs to evaluate the above property, including all inducements,
abatements, concessions or cash payments given to tenants, and for CAM, copies
of the bills. Seller agrees to cooperate fully with Purchaser and Purchaser’s
representatives to facilitate Purchaser’s evaluations and reports, including at
least a one-year audit of the books and records of the property.











This offer is, of course, predicated upon the Purchaser’s review and written
approval of the existing leases, new leases, lease modifications (if any), all
tenant correspondence, REA/OEA agreements, tenants’ and guarantors’ financial
statements, sales figures, representations of income and expenses made by
Seller, site inspection, environmental, appraisal, etc., and at least one year
of audited operating statements on said property is required that qualifies,
complies with and can be used in a public offering.

If this offer is acceptable, please have the Seller sign the original of this
letter and initial each page, keeping copies for your files and returning the
original to me by December 10, 2009.

 

 

Sincerely,

 

 

 




ACCEPTED:

 

Inland Real Estate Acquisitions, Inc.

or nominee

 

 

 

 

 

 

By:

[Illegible]

 

/s/ Lou Quilici

Date:

12/14/09

 

Lou Quilici

 

 

 

Vice President

 

 

 

 

 

 

 

/s/ G. Joseph Cosenza

 

 

 

G. Joseph Cosenza

 

 

 

Vice Chairman

















Draper Crossing Phase I Draper, UT

Exhibit A




 

 

ANNUAL

MONTHLY

 

LEASE

LEASE

 

 

BASE

BASE

RENT

START

END

TENANTS

S.F.

RENT

RENT

PSF

DATE

DATE

SMITH’S FOOD & DRUG(KROGER)

. 60,268

776,820.00

64,735.00

$12.89

1/21/1998

1/31/2018

TJMAXX

28,000

336,000.00

28,000.00

$12.00

5/1/1998

4/28/2013

SALLY BEAUTY SUPPLY

1,368

21,784.00

1,815.33

$15.92

9/30/1999

9/30/2014

DOWNEAST HOME FURNISHINGS

16,749

207,996.00

17,333.00

$12.42

8/1/2001

10/31/2012

ALL A DOLLAR STORE

10,840

130,788.00

10,899.00

$12.07

6/15/1998

6/30/2013

ARCTIC CIRCLE

3,895

95,082.00

7,923.50

$24.41

3/19/1998

3/31/2018

ELECTRIC BEACH

2,700

52,623.00

4,385.25

$19.49

9/1/1998

11/30/2013

ELEMENTZ’BODY & SOUL

2,025

31,145.00

2,595.42

$15.38

2/24/2Û03

2/28/2011

JAMBA JUICE

2,000

47,060.00

3,921.67

$23.53

7/1/2003

6/30/2018

HARDWICK JEWELERS

1,890

33,434.00

2,786.17

$17.69

12/27/1998

3/31/2010

GRAY WHALE CD

1,509

26,762.00

2,230.17

$17.73

6/1/1998

6/30/2011

COSMO NAILS

1,485

25,988.0.0

2,165.67

$17.50

11/6/2000

11/30/2011

RUMBI ISLAND GRILL

1,476

31,852.00

2,654.33

$21.58

9/1/2003

8/30/2013

AMERICAN FAMILY INSURANCE

1,426

24,948.00

2,079.00

$17.50

4/1/2008

3/31/2013

PIZZA HUT

1,286

2.8,318.00

2,359.83

$22.02

11/1/1998

9/1/2011

UTAH ACADEMY OF EMERGENCY

1,250

19,622.00

1,63.5.17

$15.70

9/6/2004

RENEWED?

SALON 21

1,200

20,700.00

1,725.00

$17.25.

6/1/2006

5/31/2011

POST NET/JACC, LLC

1,200

20.400.00

1,700.00

$17.00

9/25/1999

4/30/2014

VILLAGE CLEANERS

1;200

25,080.00

2,090.00

$20.90

6/15/1998

■ 6/30/2013

ALLSTATE INSURANCE

1,200

18,000.00

1,500.00

$15.00

8/1/2006

renewed

QUIZNO’S

1,196

27,687.00

2,307.25

$23.15

9/1/2008

8/31/2013

HOLLYWOOD VIDEO

5,246

94,428.00

7,869.00

$1-8.00

9/29/1998

9/29/2011

JP MORGAN CHASE BANK

4,648

60,306.00

5,025.50

$12.97

1/15/1998

1/1/2013

WINGER’S

3,240

88,000.00

7,333.33

$27.16

10/9/2000

10/31/2015

CAR MED/TUN EX AUTOMOTIVE

3,456

70,392.00

5,866.00

$20.37

7/14/2001

7/31/2011

CARL’S JR,

3,000

68,063.00

5,671.92

$22.69

8/10/1998

8/31/2025

VACANT 157-0140A

1,58-3

28,494.00

2,374.50

$18.00

 

 

VACANT 457-016QC

1,509

27,162.00

2,263.50

$18.00

 

 

TOTALS

166,845

2,438,934.00

203,244.50

 

 











FIRST AMENDMENT TO LETTER AGREEMENT

This FIRST AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
17th day of February, 2010, by and between INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah
limited liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into an agreement (the
“Agreement”) pursuant to which Buyer agreed to purchase and Seller agreed to
sell certain real property located in Draper City, Utah (the “Property”) as more
fully described in the Agreement.

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction shall be extended to March 2, 2010;
provided, Seller may extend the closing date for up to thirty (30) days to
obtain necessary consents of and agreements of lender.

2.

Seller is authorized to proceed to obtain estoppels certificates required by the
Agreement and Purchaser shall accept estoppels signed after the date of this
Amendment.

3.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this First Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











SECOND AMENDMENT TO LETTER AGREEMENT

This SECOND AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
26th day of February, 2010, by and between INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah
limited liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into an agreement
(which, as amended by that First Amendment to Letter Agreement dated February
17, 2010, is referred to as the “Agreement”) pursuant to which Buyer agreed to
purchase and Seller agreed to sell certain real property located in Draper City,
Utah (the “Property”) as more fully described in the Agreement;

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction shall be extended to March 5, 2010;
provided, Seller may extend the closing date for up to thirty (30) days to
obtain necessary consents of and agreements of lender.

2.

Seller is authorized to proceed to obtain estoppels certificates required by the
Agreement and Purchaser shall accept estoppels signed after the date of this
Amendment.

3.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Second Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











THIRD AMENDMENT TO LETTER AGREEMENT

This THIRD AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
5th day of March, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah limited
liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into an agreement
(which, as amended by that First Amendment to Letter Agreement dated February
17, 2010, and that Second Amendment to Letter Agreement dated February __, 2010
is referred to as the “Agreement”) pursuant to which Buyer agreed to purchase
and Seller agreed to sell certain real property located in Draper City, Utah
(the “Property”) as more fully described in the Agreement.

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows;

1.

The closing date for the transaction shall be extended to March 15, 2010;
provided, Seller may extend the closing date for up to thirty (30) days to
obtain necessary consents of and agreements of lender.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Second Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











FOURTH AMENDMENT TO

LETTER AGREEMENT

THIS FOURTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
15th day of March, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah limited
liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into a letter agreement
(the “Original Agreement”) pursuant to which Buyer agreed to purchase and Seller
agreed to sell certain real property located in Draper City, Utah (the
“Property”), as more fully described in the Original Agreement.

The Original Agreement was amended on February 17, 2010, February 24, 2010 and
March 5, 2010 (the “Prior Amendments” and, together with the Original Agreement,
the “Agreement”).

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction contemplated by the Agreement shall be
extended to March 23, 2010; provided, Seller may further extend the closing date
for up to thirty (30) days to obtain necessary consents of and agreements of
lender.

2.

Seller shall credit to Buyer at Closing the sum of $131,300 for future repairs
to Smith’s roof, asphalt and concrete work. Except for crediting such amount,
Seller shall have no further liability or obligation to Buyer or its successors
and assigns relating to the physical condition of any portion of the Property.

3.

Seller and Buyer agree that the monthly rent for Pizza Hut is currently $26,712
per year and not $28,318 per year as stated on Exhibit A of the Original
Agreement. The Pizza Hut rent will increase to $28,318 per year on October 1,
2011. Therefore, Seller will fund into escrow at Closing an amount sufficient to
pay the difference between current rent and stated rent in the amount of $133.83
per month until the rent increase in October, 2011. The Purchase Price will not
be affected by the matters described in this Section.

4.

Hollywood Video is a tenant of the Property. The bankruptcy of Hollywood Video
has resulted in a rental rate reduction from $94,428 per year to $40,000 per
year until September 29, 2011.











Seller has agreed to this reduction. Buyer consents to this settlement with
Hollywood Video. As a result of this settlement, Seller and Buyer agree as
follows:

(a)

Both parties agree that the Purchase Price will be reduced to reflect this
agreed upon lower rental amount. This rental reduction is based upon a “gross
rent divider” of .101622 ($2,438,934 divided by $24,000,000).

(b)

Seller agrees to guarantee payment of the $40,000 per year rent through the end
of the current term of the Hollywood Video lease, which is September 29, 2011.

(c)

At closing, Buyer will grant to Seller the right to earn additional value and an
addition to the Purchase Price by either re-leasing this space to another tenant
paying higher rent (if and when Hollywood Video vacates) or if Hollywood Video
exercises its renewal option at a higher rate than the reduced rate of $40,000
per year. Seller will be compensated on the incremental rent achieved above the
$40,000 per year amount based on the gross rent divider set forth in subsection
(a) above. Seller will be responsible for all transaction costs relative to a
replacement tenant. The earnout period will be three (3) years from the date of
Closing.

5.

With respect to the lease with Wingers USA, Inc. (the “Wingers Lease”), at
Closing, Seller shall guaranty Purchaser that tenant under the Wingers Lease
shall pay all rent and other reimbursements due for a period of twelve (12)
months following Closing. Wingers is currently paying one-half (1/2) of the rent
required by the Wingers Lease. At Closing, Seller shall deposit into escrow an
amount equal to one-half (1/2) of twelve (12) months of rent and estimated other
payments due from the tenant under the Wingers Lease. If or to the extent
Wingers does not pay full rent and other payments when due under the Winger
Lease, funds shall be released from the escrow to Buyer. If and when the
escrowed funds are exhausted, Seller shall pay any additional amounts owing as a
result of this guaranty. If Wingers fails to pay rent or other amounts and such
amounts are paid to Buyer from escrow or directly by Seller, and Wingers
subsequently pays such rent or other amounts, Buyer shall immediately repay such
amounts to Seller. Upon expiration of the twelve (12) month guaranty period, all
funds remaining in the escrow, if any, shall be released to Seller. The Purchase
Price shall not be affected by the matters described in this Section.

6.

Based upon the adjustment set forth in Section 4, Seller and Buyer agree that
the final Purchase Price is $23,464,466.

7.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Amendment to Letter Agreement to be
executed by its duly authorized officer all as of the day and year first above
written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager














FIFTH AMENDMENT TO

LETTER AGREEMENT

THIS FIFTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
23rd day of March, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah limited
liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into a letter agreement
(the “Original Agreement”) pursuant to which Buyer agreed to purchase and Seller
agreed to sell certain real property located in Draper City, Utah (the
“Property”), as more fully described in the Original Agreement.

The Original Agreement was amended on February 17, 2010, February 24, 2010,
March 5, 2010 and March 15, 2010 (the “Prior Amendments” and, together with the
Original Agreement, the “Agreement”).

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual, covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction contemplated by the Agreement shall be
extended to April 1, 2010; provided, Seller may further extend the closing date
for up to thirty (30) days to obtain necessary consents of and- agreements of
lender.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Amendment to Letter Agreement to be
executed by its duly authorized officer all as of the day and year first above
written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











SIXTH AMENDMENT TO

LETTER AGREEMENT

THIS SIXTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
1st day of April, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah limited
liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into a letter agreement
(the “Original Agreement”) pursuant to which Buyer agreed to purchase and Seller
agreed to sell certain real property located in Draper City, Utah (the
“Property”), as more fully described in the Original Agreement.

The Original Agreement was amended on February 17, 2010, February 24, 2010,
March 5, 2010, March 15, 2010 and March 23, 2010 (the “Prior Amendments” and,
together with the Original Agreement, the “Agreement”).

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction contemplated by the Agreement shall be
extended to April 20, 2010; provided, Seller may further extend the closing date
for up to thirty (30) days to obtain necessary consents of and agreements of
lender.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Amendment to Letter Agreement to be
executed by its duly authorized officer all as of the day and year first above
written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











SEVENTH AMENDMENT TO

LETTER AGREEMENT

THIS SEVENTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into
this 20th day of April, 2010, by and between INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah
limited liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into a letter agreement
(the “Original Agreement”) pursuant to which Buyer agreed to purchase and Seller
agreed to sell certain real property located in Draper City, Utah (the
“Property”), as more fully described in the Original Agreement.

The Original Agreement was amended on February 17, 2010, February 24, 2010,
March 5, 2010, March 15, 2010, March 23, 2010 and April 1, 2010 (the “Prior
Amendments” and, together with the Original Agreement, the “Agreement”).

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction contemplated by the Agreement shall be
extended to May 5, 2010; provided, Seller may further extend the closing date
for up to thirty (30) days to obtain necessary consents of and agreements of
lender.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Seventh Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











EIGHTH AMENDMENT TO

LETTER AGREEMENT

THIS EIGHTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
4th day of May, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah limited
liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into a letter agreement
(the “Original Agreement”) pursuant to which Buyer agreed to purchase and Seller
agreed to sell certain real property located in Draper City, Utah (the
“Property”), as more fully described in the Original Agreement.

The Original Agreement was amended on February 17, 2010, February 24, 2010,
March 5, 2010, March 15, 2010, March 23, 2010, April 1, 2010 and April 20, 2010
(the “Prior Amendments” and, together with the Original Agreement, the
“Agreement”).

The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1.

The closing date for the transaction contemplated by the Agreement shall be
extended to May 20, 2010; provided, Seller may further extend the closing date
for up to thirty (30) days to obtain necessary consents of and agreements of
lender.

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Seventh Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager











NINTH AMENDMENT TO

LETTER AGREEMENT

THIS NINTH AMENDMENT TO LETTER AGREEMENT (the “Amendment”) is entered into this
18th day of May, 2010, by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Buyer”), and DRAPER CROSSING I, L.C., a Utah limited
liability company (“Seller”).

RECITALS:

On or about December 15, 2009, Buyer and Seller entered into a letter agreement
(the “Original Agreement”) pursuant to which Buyer agreed to purchase and Seller
agreed to sell certain real property located in Draper City, Utah (the
“Property”), as more fully described in the Original Agreement.

The Original Agreement was amended on February 17, 2010, February 24, 2010,
March 5, 2010, March 15, 2010, March 23, 2010, April 1, 2010, April 20, 2010 and
May 4, 2010 (the “Prior Amendments” and, together with the Original Agreement,
the “Agreement”).

The parties wish to amend the Agreement as provided herein, All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.

AGREEMENTS:

In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows;

1.

The closing date for the transaction contemplated by the Agreement shall be
extended to June 2, 2010; provided. Seller may further extend the closing date
for up to thirty (30) days to obtain necessary consents of and agreements of
lender,

2.

Except as amended herein, the remaining terms and conditions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]











The Buyer and Seller have each caused this Ninth Amendment to Letter Agreement
to be executed by its duly authorized officer all as of the day and year first
above written.

 

BUYER:

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lou Quilici

 

Name:

Lou Quilici

 

Its:

Senior Vice President

 

 

 

 

 

 

 

SELLER:

 

 

 

 

DRAPER CROSSING I, L.C., a Utah limited liability company by its Manager

 

 

 

 

THE BOYER COMPANY, L.C., a Utah limited liability company

 

 

 

 

 

 

 

By:

/s/ Devon Glenn

 

Name:

Devon Glenn

 

Its:

Manager












